662 S.E.2d 665 (2008)
Beaufort BOE
v.
BEAUFORT BD. OF COMM.
No. 106PA08.
Supreme Court of North Carolina.
May 16, 2008.
Garris Neil Yarborough, Fayetteville, Jonathan V. Maxwell, Greensboro, for Beaufort Co. Commissioners.
Brian C. Shaw, Richard Schwartz, Raleigh, for Beaufort Co. BOE.
The following order has been entered on the motion filed on the 9th day of May 2008 by NC Asso. of Co. Commissioners for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule *666 28(i). By order of the Court in conference this the 16th day of May 2008."